Citation Nr: 0002991	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-29 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to increased evaluations for bilateral hernias of 
the anterior tibia muscles, each currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1948 to 
December 1949, and again from August 1950 to April 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).

It is noted that service connection is in effect for the 
residuals of a fasciotomy of a muscle hernia of each leg.  
Ten (10) percent ratings have been assigned for each leg 
since 1955.  Those ratings are in effect as protected 
ratings, and the question to the Board is whether an 
increased rating as to either leg is warranted.  In view of 
the symmetry of the findings and the complaints, the 
disabilities are discussed as bilateral impairment for the 
purpose of convenience below.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2. The appellant's bilateral hernias of the anterior tibia 
muscles are manifested by moderate impairment, but no 
more, of Muscle Group XII of either leg.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hernia 
of the anterior tibia muscle in either the right or left leg 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.56, 4.71a, Diagnostic 
Code 5312 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant has presented sufficient 
evidence to conclude that his claim for an increased 
evaluation for bilateral hernias of the anterior tibia 
muscles is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The credibility of the appellant's evidentiary 
assertions is presumed for making this initial well grounded 
determination.  The Board is also satisfied that the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) has been fulfilled 
with respect to this issue as there is no indication that 
there are other records available that would be pertinent to 
the adjudication of this issue.

In adjudicating a well grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The provisions regarding the rating of muscle injuries have 
been amended by recently promulgated regulatory changes at 62 
Fed. Reg. 30235-30240 (June 3, 1997), (codified at 38 C.F.R. 
§§ 4.56, 4.73 (1999)) (hereinafter "new criteria.")  As 
these amendments have not resulted in any major substantive 
change in the manner in which disability due to muscle 
injuries is rated, the citations below will be to the new 
criteria for rating muscle injuries for the sake of 
convenience.  In addition, the Board concludes that given the 
lack of substantive changes in the criteria for rating 
disability due to muscle injuries, the adjudication below 
will not result in any prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (1999).

Additionally, 38 C.F.R. § 4.56(d)(1),(2),(3),(4) (1999) 
provides that disabilities resulting from muscle injuries 
under diagnostic codes 5301 through 5323, shall be classified 
as "slight," "moderate," "moderately severe" or 
"severe" as follows:

Slight Disability of Muscles:

(i) Type of injury:  Simple wound of muscle without 
debridement or infection.

(ii)	History and complaint:  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii)	Objective findings:  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.


Moderate Disability of Muscles:

(i)	Type of injury:  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii)	History and complaint:  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined by 38 C.F.R. 
§ 4.56(c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.

(iii)	Objective findings:  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss or power or 
lowered threshold of fatigue when compared to the sound side.

Moderately Severe Disability of Muscles:

(i)	Type of injury:  Through and through or deep penetrating 
wound by small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii) History and Complaint:  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
by 38 C.F.R. § 4.56(c) of this section and, if present, 
evidence of inability to keep up with work requirements.

(iii)	Objective Findings:  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Severe Disability of Muscles:

(i)	Type of injury:  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii)	History and complaint:  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings:  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A)  X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B)  Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D)  Visible or measurable atrophy.  
(E)  Adaptive contraction of an opposing group of muscles.  
(F)  Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.  (G)  Induration or atrophy of an 
entire muscle following simple piercing by a projectile.

Slight disability affecting Muscle Group XII (anterior 
muscles of the leg) warrants a noncompensable rating.  
38 C.F.R. § 4.71a, DC 5312.  Moderate disability affecting 
Muscle Group XII warrants the assignment of a 10 percent 
rating.  Id.  A 20 percent rating for disability affecting 
Muscle Group XII requires moderately severe disability.  Id.  
A 30 percent rating for disability affecting Muscle Group XII 
requires severe disability.  Id.

With the above legal principles in mind, the relevant 
evidence will be summarized briefly.  During service in May 
1954, the appellant was treated for bilateral fascial hernias 
of the anterior tibial muscles.  A fasciotomy was performed 
in May 1954.  A June 1961 VA examination revealed that the 
appellant had well healed, non-keloid, non-tender, non-
adherent, post-operative scars in the anterior lateral aspect 
of each leg.  The examining physician concluded that there 
were bilateral, large muscle hernias of both tibial anticus 
muscles.

VA outpatient records for the period from November 1976 to 
January 1977 revealed intermittent claudication and 
questionable lack of circulation.  Physical examination 
revealed no varicose veins and no edema; the appellant had 
adult onset diabetes mellitus.  During a May 1977 VA 
examination, the appellant complained of weakness and 
numbness in his lower limbs.  Examination of the lower limbs 
showed that the appellant was in no distress; he had an 
excellent gait, with good range of motion in all joints in 
the lower limbs, and good muscle strength.  He had mild to 
moderate hypertrophy of the anterior tibialis muscles with 
slight tendency to herniate upon contraction.  He had 
longitudinal surgical scars in the anterolateral aspects of 
his right and left legs.  He was able to squat, stoop, and 
walk on his tiptoes and heels.  Diagnosis was of bilateral 
fasciotomy of the legs, with hypertrophy of both anterior 
tibialis muscles.  

A VA examination was conducted in September 1996.  On 
comparative examination, there was no tissue loss, there were 
well healed scars that were brownish colored and tender to 
palpation.  There was no damage to the tendons, there was 
normal strength, and no muscle atrophy.  Bilateral 2 inch 
hernias, not tender to palpation were reported.

More recently, a January 1997 letter from Dr. V. A. Toro 
indicated that the appellant suffered from edema of both legs 
and rheumatoid arthritis with frequent bilateral pain and 
cramping, particularly when walking or standing for long 
periods of time.  

A March 1999 VA examination revealed that the appellant's 
muscles were not penetrated and that he has well-healed scars 
on both distal aspects of his legs, bilaterally.  There was 
no sensitivity or tenderness to palpation.  There were no 
adhesions; no damage to tendons on the right distal leg; no 
damage to bones, joints, nerves.  There was no evidence of 
pain.  The appellant had normal muscle strength in all 
muscles of the legs and no muscle atrophy.  Examination 
revealed small palpable soft tissue masses on the legs on the 
scar area, which were not thought to be muscle hernias.  
Muscle hernias of the legs by history was the diagnosis.

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that entitlement to greater than a 
10 percent rating for either leg under DC 5312 for 
"moderate" disability is not shown for any time period in 
question.  In making this determination, all reasonable doubt 
has been resolved in favor of the appellant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.10, 4.3, 4.7; Gilbert, 1 Vet. App. 
at 49.  The appellant has also been afforded the benefit of 
the provisions of 38 C.F.R. §§ 4.40 with regard to giving 
proper consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 38 C.F.R. 
§ 4.45 and the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As for entitlement to a rating in excess of 10 percent under 
DC 5312, the Board concludes that the "moderately severe" 
disability required for a 20 percent rating is not shown.  In 
this regard, the Board notes that the appellant does not 
suffer from debridement, prolonged infection, sloughing of 
soft parts, or intermuscular scarring.  There are no records 
of any prolonged periods of hospitalization and no loss of 
deep fascia, muscle substance or normal firm resistance of 
muscles.  On the contrary, the appellant exhibits good muscle 
strength and range of motion.  While the Board has carefully 
considered the appellant's contentions that his claimed 
condition has worsened, it finds the probative weight of this 
subjective "positive" evidence to be overcome by that of 
the recent objective "negative" clinical evidence, which is 
the most probative evidence to consider in determining the 
proper rating to be assigned for a service-connected 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
short, the post-service clinical evidence simply does not 
demonstrate disability warranting entitlement to a rating in 
excess of 10 percent bilaterally under DC 5213 or any other 
potentially applicable diagnostic code.

Further, recent evidence does not reveal tender scarring, or 
any limitation of function caused by the scarring.  The 
provisions of DC 5326 provide for compensation where the 
hernia is extensive, without damage to the muscle.  These 
provisions to not provide a basis for an increased rating.  
The currently assigned 10 percent for each leg is 
appropriate, but no increase is warranted.

Also considered by the Board are the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
appellant for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the appellant's service-
connected bilateral leg disability is demonstrated, nor is 
there any other evidence that this disorder involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 10 percent for either 
the right or left leg hernia disorder is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

